. :' ;.~-E

L,
w-

     

  
 

. §_c~ !.~…H ,M., :\.
IN THE UNITED sTATEs DISTRICT COURTQ;.'»:"F`§'§:§:':‘ rt ri~;.‘,j';‘{,.h
FOR THE DISTRICT oF MARYLAND l '
wishsz -! P;‘=i ;2; 35
ortle GICHNER, era/., * ar ~ a r …
a
Plaintiffs, ' * rs
civil A<;u'@n ~"r"£zw-RmDB-a.s&r@ar
>1<
V. \
AvaNMERIToR, INC., ama *
Defendants. _ *
x >¢< =¢< vs >+< >4< x >¢< >¢< >+< x >i< *

MEMORANDUM ORDER

Plaintiffs David Gichner;and Carol Giehner (collectively, “1-31aintiffs”) brought this
asbestos products liability case against twenty-six (26) named Defendants, including Mercedes»
Benz USA, LLC (“Mercedes”), in the Circuit Court for Baltimore Ciry. On April 12, 2018,
Mereedes removed the case to this Court. (Notiee of Removal, ECF No. 31.) Now pending
before this Court are Defendant Hale Trailer Brake_ & \X/heel, lnc.’s Motion to Disrniss (ECF
No. 43); Defendant Genuine Parts Companv’s Motion to Dismiss (ECF No. 47); Mercedes’
Motion to Disrniss (ECF No. 57); Defendanr Arvinrneritor, Inc.’s Motion to Dismiss (ECF
No. 61); Defendant Marernont Corporation’s Morion to Dismiss (ECF No. 62); Defendant
Redneck, Inc.’s Motion to Dismiss (ECF No. 81); Genuine Parts Company’s Mot:ion to
Dismiss All Cross-Cllainis (ECF No. 102); and Plaintiffs’ Motion to Dismiss Without Prejudice
(ECF No. 87), Whieh Was filed after the Motions to Dismiss of the various Defendants. The
parties’ submissions have been reviewed and no hearing is necessary. fee Local Rule 105.6 (D.
Md. 2018). For the reasons stated below, Plaintiffs’ Motion ton Dismiss Without Prejudiee

('ECF No. 87) is GRANTED. Aecordingly, all other pending Mou`ons are DENIED AS

MOOT.

7 The pending Motion to Dismiss Without Prejudice (ECF No. 87) seeks the dismissal
of this case Without prejudice pursuant to Rule 41 (a)(?_), stating that the there is an intent “to
re-evaluate the defendants at issue in this litigation.” (ECF No. 87-1.) \While the Motion to
Dismiss \vas pending, Plaintiff David Gichner passed away. (Suggestion of Death, ECF No.
155.) The parties have confirmed that of all the Defendants in this case, onlyl Mercedes has
opposed the Motion to Dismiss Without Prejudice (ECF No. 87). lt argues that it Would be
prejudiced by dismissal because it has incurred expenses by removing this action to federal
court and filing a Motion to Dismiss. (ECF No. 107.) Additionally, Mercedes derides
Plaintiffs’ justification for dismissal as a “sham,” inviting this Court to speculate that Plaintiffs
intend to re-file this action in.state court and join a non-diverse Defendant. (Id.)

Under Federal Rule of Civil of Procedure 211 (a) (2), a plaintiff may voluntarily dismiss
an action Without prejudice at any time vvith the court’s approval. This rule’s purpose is to
freely “allow voluntary dismissals unless the parties will be unfairly prejudiced.” Daw`r a USX
Cop., 819 F.ad 1270, 1273 (4th cir. 1987). A pimnafes motion for voluntary dismissal Shooio
be granted unless there is “plain legal prejudice to the defendant.” E//eft er. a Ur. Fz`d c’?’
Gz¢ar. Cc)., 27'5 F.3d 384, 388 (4th Cir. 2001). Neither- the
“the prospect of a secondlawsuit” nor “the possibility that the plaintiff Will gaina tactical
advantage over the defendant in future litigation” constitutes prejudice to the defendant Daaz'r,
819 F.2d at 1274-75.

ln assessing a Rule 41(a)(2) motion, district courts apply a non-exclusive, four-factor

test These factors include: “(1) the opposing party’s effort and expense in preparing for trial;

(2) excessive delay or lack of diligence on the part of the movant; (3) insufficient explanation
of the need for a dismissal; and (4) the present stage of litigation, i.e., whether a motion for
summary judgment is pending.”- Wil.ran a Efz` Lz'/Zy and lCt)., 222 F.R.D. 99, 100 (D. Md.\
2004) (internal quotation marks and citations omitted). Applying these factors, this Court has
previously permitted dismissal notwithstanding pending motions to dismiss. See Zbang a
Fz`i"c/)er, et a/., DKC-15-0991, 2015 WL 3932383 (D. Md. 2015) (“[l`]he mere fact that
Defendants moved to dismiss or for summary judgment does not provide a basis for refusing
to dismiss Without prejudice.”).

Applying these factors, dismissal is warranted in this case because (1) Mercedes has not
incurred significant expenses by merely removing this case from state court and filing a motion
to dismiss; (2) Plaintiffs moved to dismiss this case only two Weeks after this case Was removed
to federal court; (3) Plaintiffs’ desire to re-assess the defendants in this case, as Well as the
recent death of David Gichner, provides an adequate basis for dismissal without prejudice;
and (4) the litigation has not advanced past the motion-to-dismiss stage. Even if Mercedes
correctly speculates that Plaintiff Carol Gichner intends to re-file this case in state court and
add non-diverse defendants to keep it there, this “prospect of a second lawsuit” in state court
cannot amount to prejudice E/lett Bro.r., 275 F.3d at 388.

For these reasons, it is HEREBY ORDERED this 1st day of l\/Iarch, 2019 that:

1. Defendant Hale Trailer Brake & Wheel, lnc.’s Motion to Dismis_s (ECF No. 43) is

DENIED AS MOOT;

2. Defendant Genuine Parts Company’s Motion to Dismiss (ECF No. 47) is DENIED

` AS MOOT;

. Defendant Mercedes’ Motion to Disrniss (ECF No. 57) is DENIED AS MOOT;

. Defendant Arvinmeritor, Inc.’s Motion to Dismiss (ECF No. 61) is DENIED AS
MOOT;

. Defendant Maremont Corporation’s Motion to Dismiss (ECF No. 62) is DENIED
AS l\/IOOT;

. Defendant, Redneck, Inc.’s Motion to Dismiss (ECF No. 81) is DENIED AS
MOOT;

. Plaintiff’s Motion to Dismiss Without Prejudice (ECF No. 87) is GRANTED;

. Genuine Parts Company’s Motion to Dismiss (ECF No. 102) is DENIED AS

MOOT; and

. The Clerk of this Court shall CLOSE this Case.

M
Richard D. Bennett
United States District ]udge

